Citation Nr: 1442629	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to December 26, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for GERD from December 26, 2009.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which awarded service connection for GERD and assigned an initial noncompensable rating, effective November 1, 2000.

In March 2010, the Board remanded the claim to allow the RO to review new, pertinent medical evidence that was unaccompanied by a waiver of RO consideration.  

In a June 2014 rating decision, the RO increased the initial disability rating for GERD to 10 percent, effective December 29, 2009.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for GERD remains in appellate status.



FINDING OF FACT

Effective from November 1, 2000, GERD has been manifested by difficulty swallowing, pyrosis, a history of melena on at least one occasion, and regurgitation; the symptoms have not been accompanied by sub substernal or arm or shoulder pain, and have not been productive of considerable impairment of health.





CONCLUSIONS OF LAW

1.  Effective from November 1, 2000, the criteria for an initial 10 percent rating for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).

2.  Effective from November 1, 2000, the criteria for an initial rating in excess of 10 percent for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As for the service-connected GERD disability decided herein, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the October 2005 rating decision, the RO issued a letter in April 2005 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the October 2005 rating action, the RO granted service connection for GERD and rated this disability as noncompensable, effective from November 1, 2000. 

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice requirements.  Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An October 2009 letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The Board also notes that action requested in the prior remand has been undertaken.  Here, the RO reviewed new, pertinent medical evidence dated in December 2009 and January 2010 and the RO helped the Veteran, who is living in a foreign country, arrange for an additional examination.  The RO later issued a supplemental statement of the case (SSOC) in June 2014.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records; post-service private treatment records, prescriptions, and receipts; reports of examinations arranged by VA; and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claim for higher initial ratings for GERD.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA-arranged examinations with respect to the GERD claim on appeal were obtained in September 2007 and January 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations obtained here are sufficient as they considered the pertinent evidence of record, including the statements of the Veteran, and provided the medical information necessary to apply the rating criteria.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue being decided.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the GERD disability on appeal.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this regard, the AOJ has rated the Veteran's service-connected GERD under Diagnostic Code 7346, analogous to hiatal hernia; his disability has been rated as noncompensable prior to December 26, 2009 and rated as 10 percent disabling from December 26, 2009.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

An undated treatment note that appears to be from 2003 based on the Veteran's recorded age reflects his complaint of a sore throat for the past two days without congestion and with increased pain when swallowing.  The note indicates that acid reflux symptoms were present; the Veteran's chief complaint was a burning sensation in his throat.  His weight was listed as "98%."  (The Board assumes that he weighed 98 kg or 215.6 pounds based on other contemporaneous medical notes that reflect the same or similar weight.  For example, during November 2003 treatment for an unrelated medical complaint, the Veteran's weight was recorded as 98 kg or 215.6 pounds).  The assessment was pharyngitis possibly secondary to GERD.  The Veteran was advised to increase his fluids and follow a GERD diet; Zantac (Ranitidine) was prescribed.  

During a March 2004 follow-up appointment for GERD, he reported relief with Zantac, but with resultant increase in appetite.  He requested more Zantac.  On examination, his weight had not changed since November 2003.  The physician prescribed Prilosec (Omeprazole).  A July 2004 upper GI endoscopy report lists a history of "malena [sic], GERD symptoms."  The endoscopist's conclusion of the study was erosive esophagitis, hiatus hernia.  A July 2004 histopathology report listed the diagnosis was mild antral gastritis, severe erosive esophagitis.  In February 2005, the Veteran presented for a refill of his GERD medications.  His weight had increased to 224 pounds or approximately 102 kg.  He did not identify specific problems or symptoms associated with his GERD other than "acid reflux."

During January 2006 treatment, the Veteran complained of mild throat pain and hoarseness for five to ten days.  He described his past medical history as having GERD with water brash (regurgitation) and being on Prilosec.  On examination, he appeared in no acute distress and his weight had increased to 230 pounds.  At a follow-up appointment in February 2006, the Veteran complained of a shin splint and requested a refill of Prilosec; again he was observed to be in no acute distress.  

In September 2007, the Veteran was afforded an examination to evaluate the severity of his GERD.  The examiner described the Veteran's in-service symptoms of retrosternal burning sensation with difficulty swallowing, including a 1996 trip to the emergency room to extract food that was stuck.  The Veteran described his current difficulty as swallowing food, needing to take a lot of time to chew his food and to drink water with each bite.  The examiner explained that a September 2007 gastroscopy, the report of which is associated with the examination report, revealed a long stricture in the esophagus.  On physical examination, the Veteran's weight was 103 kg (approximately 227 pounds) and he appeared normal in general appearance.  The examiner's conclusion was reflex disease with long stricture and difficulty in swallowing.

In his substantive appeal received in January 2009, the Veteran related that he continued to experience ongoing regurgitation and pointed out that a hiatal hernia was noted on examination in September 2007.

In December 2009, the Veteran presented for an endoscopy, reporting "recurrent dysphagia on and off for some time."  Findings were reported as widespread esophageal fibrotic reaction; normal stomach and duodenum.  A January 2010 follow-up report reviews the Veteran's September 2007 evaluation and notes that the Veteran was seen in December 2009 with "the same problem of heartburn and dysphagia on stopping the medications."  The examiner indicated that endoscopy was "repeated on 2010 and showed non-critical narrowing of the esophagus with rings of scarring tissues looking typical of tracheal anatomy.  He was recommended to continue on proton pump inhibitor all the time."  The Veteran's weight remained stable.

During the appeal, the Veteran submitted numerous copies of prescriptions and receipts, which reveal his continued use of medications for his GERD.

The Veteran was afforded another examination in January 2012 to evaluate the severity of his GERD disability.  The history of his GERD disability was described as "recurrent reflux with dysphagia," requiring continuous medication.  He endorsed the following signs or symptoms due to his disability, diagnosed as GERD, hiatal hernia, and esophageal stricture: persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and transient to recurrent vomiting occurring four or more times per year.  The examiner indicated that the Veteran had a moderate, total esophageal fibrotic benign-looking stricture not amenable to dilation that required the Veteran to eat "soft, semi-fluid, well-chewed food."  The Veteran did not have substernal or arm or shoulder pain, anemia, weight loss, nausea, hematemesis, or melena.

As noted, a June 2014 rating decision increased the initial rating for GERD to 10 percent effective December 26, 2009.  In August 2014 correspondence, the Veteran expressed his continuing disagreement with assigned ratings for his GERD disability.  He asserted that the medical history section and the signs and symptoms section of the January 2012 examination "meet[] the criteria outlined in the second paragraph; 7346 Hernia hiatal."  The Board understands that the Veteran believes his GERD disability meets the criteria for a 30 percent rating under Diagnostic Code 7346.

Having considered the medical and lay evidence of record, the Board resolves reasonable doubt in the Veteran's favor and concludes that the competent and persuasive evidence of record establishes that the Veteran's GERD disability meets the criteria for an initial 10 percent rating, effective November 1, 2000, which is the effective date of the award of service connection.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Here, for the period prior to December 26, 2009, the Veteran's GERD has been manifested by difficulty swallowing or dysphagia; burning in his throat, which may have been "heartburn" based on his history of a retrosternal burning sensation during military service and his subsequent reports of pyrosis; a history of melena on at least one occasion; and regurgitation.  In summary, two or more symptoms of GERD have manifested since service connection was established and prior to December 26, 2009.  

The Board finds that these symptoms appear to have been of "less severity" because they appear to have been present intermittently and generally managed by his medications.  In addition, they appear to be less severe because since service connection for GERD was established the Board finds that a rating in excess of 10 percent is not warranted.

To illustrate, for the time period from December 26, 2009, the Veteran's GERD has been manifested by two or more symptoms, including dysphagia, pyrosis, regurgitation, reflux, and transient to recurrent vomiting four or more times per year.  Therefore, the increased, 10 percent rating already assigned from December 26, 2009, is warranted.

The Board, however, finds that from November 1, 2000, when service connection for GERD was established to the present, the next higher, 30 percent rating is not warranted at any time.  First, except during the January 2012 examination, the objective evidence does not document "persistently recurrent epigastric distress."  Rather, he has been observed to be in no acute distress and he himself has not described, either in the context of receiving medical treatment or during the course of his appeal, having persistently recurrent epigastric distress.  His treatment records reflect reports of some GERD symptoms and requests for medication refills; they do not document subjective complaints or objective findings of epigastric distress.  Therefore, because Diagnostic Code 7346 requires persistently recurrent epigastric distress, which is not shown by the record, as one criterion for a 30 percent rating, a higher 30 percent rating is not warranted.

For completeness, the Board also finds that a 30 percent rating is not warranted or more nearly approximated for GERD at any time since service connection was established because "substernal or arm or shoulder pain" must accompany "persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation," and the disability must be "productive of considerable impairment of health."  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  In this case, the Veteran has not endorsed substernal or arm or shoulder pain.  Moreover, the medical evidence does not reflect, and no examiner has suggested, that his GERD disability has been productive of considerable impairment of health.  For example, his weight has been stable or increasing, he has not been shown to have anemia, and it appears that he still works as a contractor overseas as he has done during the majority of this appeal.  Therefore, the Board concludes that the evidence of record supports an initial 10 percent rating for GERD during the entire appeal period, but a higher rating is not warranted.

The Board has also considered whether a higher evaluation is available under another diagnostic code, but finds that the Veteran's symptoms are best addressed under the criteria for hiatal hernia as all of the symptoms described are listed in the rating criteria for that disability.

Finally, the Board finds that the Veteran's GERD disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the rating criteria reasonably describe the Veteran's GERD disability level and symptomatology such as dysphagia, regurgitation, pyrosis, melena, etc., and provide for higher, 30 and 60 percent ratings for additional or more severe symptomatology than is shown by the evidence throughout the appeal.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 10 percent schedular rating is, therefore, adequate.  See Thun, 22 Vet. App. at 115.

However, even if the first Thun element had not been satisfied due to any GERD symptoms not contemplated by the rating criteria, extra-schedular referral is not warranted because the Board finds that the second Thun element is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  Throughout the appeal, the Veteran's GERD has not presented an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  

In this regard, there is evidence that the Veteran has received routine care for his GERD disability, but no evidence that he has required frequent periods of hospitalization for GERD.  In addition, there is evidence that his GERD has not caused marked interference with any employment during the appeal period.  Here, the Veteran has indicated that he works as a contractor overseas and the evidence reflects that he has been in that position during most of the appeal.  Accordingly, a referral for extra-schedular consideration is not warranted because his GERD symptoms are contemplated by the rating schedule, his GERD has not resulted in frequent hospitalization, and his GERD has not caused marked interference with any employment during the appeal period.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for tinnitus and asthma, each rated as 10 percent disabling.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against any claim for an initial rating higher than the10 percent rating granted effective from November 1, 2000, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to an initial 10 percent rating for GERD, effective November 1, 2000, is granted, subject to the law and regulations governing the award of monetary benefits.

From November 1, 2000, entitlement to an initial rating in excess of 10 percent for GERD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


